[Cite as Workman v. Ohio State Hwy. Patrol, 2009-Ohio-7162.]

                                     Court of Claims of Ohio
                                                                             The Ohio Judicial Center
                                                                     65 South Front Street, Third Floor
                                                                                Columbus, OH 43215
                                                                      614.387.9800 or 1.800.824.8263
                                                                                 www.cco.state.oh.us




YVONNE LYN WORKMAN

       Plaintiff

       v.

OHIO STATE HIGHWAY PATROL

       Defendant

        Case No. 2009-06559-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



                                        FINDINGS OF FACT
        {¶ 1} 1)      Plaintiff, Yvonne Lyn Workman, filed this complaint against
defendant, Ohio State Highway Patrol (OSHP), alleging the negligent act of an OSHP
employee caused damage to her 2006 Audi sedan on June 25, 2009. Plaintiff seeks
damages in the amount of $1,413.82. The filing fee as paid.
        {¶ 2} 2)      Defendant filed an investigation report admitting liability for plaintiff’s
loss and acknowledging the damage amount claimed.
                                     CONCLUSIONS OF LAW
        {¶ 3} 1)      Negligence on the part of defendant has been established. Johnson
v. State Highway Patrol (2002), 2001-12347-AD; Zapf v. Highway Patrol, Ct. of Cl. No.
2006-07511-AD, 2007-Ohio-3104; Landman v. Ohio State Highway Patrol, Ct. of Cl. No.
2007-01801-AD, 2007-Ohio-2414; Hutchison v. State Highway Patrol, Ct. of Cl. No.
2008-06318-AD, 2008-Ohio-5627; Kovacik v. Ohio State Hwy. Patrol, Ct. of Cl. No.
2008-09619-AD, 2009-Ohio-1592.
        {¶ 4} 2)      Plaintiff has suffered damages in the amount of $1,413.82, plus the
$25.00 filing fee which may be reimbursed as compensable costs pursuant to R.C.
2335.19. See Bailey v. Ohio Department of Rehabilitation and Correction (1990), 62
Ohio Misc. 2d 19, 587 N.E. 2d 990.


                              Court of Claims of Ohio
                                                                       The Ohio Judicial Center
                                                               65 South Front Street, Third Floor
                                                                          Columbus, OH 43215
                                                                614.387.9800 or 1.800.824.8263
                                                                           www.cco.state.oh.us




YVONNE LYN WORKMAN

      Plaintiff

      v.

OHIO STATE HIGHWAY PATROL

      Defendant

      Case No. 2009-06559-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE
DETERMINATION



      Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $1,438.82, which includes the filing fee. Court costs are
assessed against defendant.




                                        DANIEL R. BORCHERT
                                        Deputy Clerk

Entry cc:
Yvonne Lyn Workman             Colonel Richard H. Collins
2084 Harris Road               Ohio State Highway Patrol
Broadview Hts., Ohio 44147     P.O. Box 182074
                               Columbus, Ohio 43218-2074
RDK/laa
11/3
Filed 11/19/09
Sent to S.C. reporter 3/5/10